DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a final office action mailed 01/14/2021. Claims 1 and 7 were amended; no claim was cancelled or added in a reply filed 04/29/2021. Therefore claims 1-18 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 04/29/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended claims are patent eligible because they improve on shipping systems. Applicant argues that by consolidating data from the client computing device and the third computing device into the host computer reduces the database and processing requirement for the client and third computing devices. Furthermore, by accessing healthcare rules from the third computing device, the third party can maintain its own rules to ensure its product’s stability during shipment (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes that ensuring the product’s stability during shipment is a business goal/improvement and not a technological one. As tedious as it can be, the current claim limitations presented by the Applicant represent a manual process that is merely linked to computers for businesses to reduce human error and training costs (specification as filed page 
In other words, the application of an abstract process, such as the one recited in the claims, on generic computer components (i.e. a host computer, a database server, a webserver, a network interface, client computing device, third party computing device) will automatically improve performance efficiency and reliability and reduce human related errors because these are inherent qualities that come with automating a process on computers. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Furthermore, alone or in combination, these additional limitations do not add significantly more limitations because receiving or transmitting data over a network, . 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“determining by the processor, based at least in part on the at least one type of code and the healthcare rules,…” should read “determining, by the host computer, based at least in part on the at least one type of code and the healthcare rules,…”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the memory”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “storing, by the host computer, the received first data in the memory circuitry”. 
	
Claim 7 recites “sorting the received vitals data in memory of the computer system”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “sorting the received vitals data in memory of the host computer”. 

	Claims 2-6 and 8-12 are also rejected under 112b for failing to cure the deficiency above. 
Claims 14-15 and 18 recite “the processor”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the at least one processor”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identifying, by [a first party], a presence of the unit of healthcare cargo based, at least in part, on at least one type of code from among the product code and a special handling code, associated with the unit of healthcare cargo; if the presence is identified, communicating by the [first party] to a third [party] that is remote from the [first party] and includes a rules [ledger] to check for healthcare cargo rules associated with the product code and receiving healthcare rules in return from the third [party]; receiving, by the [first party] at a first time instant, first data associated with the unit of healthcare cargo from the [second party]; storing, by the [first party], the received first data [in a ledger]; determining [by the first party], based at least in part on the at least one type of code and the healthcare rules, a first time interval which specifies an approximate -2-Attorney Docket No.: RA6086time between the first time instant and a subsequent time instant at which subsequent data for the unit of healthcare cargo is to be received; receiving a second time interval not equal to the first time interval from the [the second party]; determining the subsequent time instant based on the second time interval instead of the first time interval; receiving subsequent data for the unit of healthcare cargo prior to the subsequent time instant from the [second party]; and if subsequent data was not received prior to the subsequent time instant, outputting a notice when the second time interval has elapsed to the [second party] ”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial or legal interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In addition, the “identifying a presence of the unit of healthcare cargo based, at least in part, on at least one type of code from among the product code and a special handling code, associated with the unit of healthcare cargo”, “determining based at least in part on the at least one type of code and the healthcare rules, a first time interval which specifies an approximate -2-Attorney Docket No.: RA6086time between the first time instant and a subsequent time instant at which subsequent data for the unit of healthcare cargo is to be received” and “determining the subsequent time instant based on the second time interval instead of the first time interval” steps can also be identified as an abstract idea falling under mental processes that can be done in the human mind with the help of a pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claims recite computing system that includes a host computer, a database server, a webserver and a network interface, a network, the host computer having at least one processor and memory circuitry, a client computing device, a third computing device and rules engine (claim 1); non-transitory computer readable medium, a host computer, a network, a client computing device, third computing device and rules engine (claim 7). These limitations are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0053238) (paragraph 21-26) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, electronic recordkeeping and storing and retrieving data from a memory are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and outputting steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “Identify a presence of the unit of healthcare cargo based, at least in part, on at least one type of code from among a product code and a special handling code, associated with the unit of healthcare cargo; receive, at a first 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial or legal interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In addition, the “identifying…; determining…; determining…” steps can also be identified as an abstract idea falling under mental processes that can be done in the human mind with the help of a pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claim only recites computing system including a memory, at least one processor (claim 13). These limitations are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims further recites “outputting a notice when the second time interval has elapsed to the user if 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0053238) (paragraph 21-26) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, electronic recordkeeping and storing and retrieving data from a memory are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the outputting step is well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 2, 4-5, 10-11, 16-17 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 3, 9 and 15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface coupled to the 
Dependent claims 6, 12 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, electronic recordkeeping and storing and retrieving data from a memory are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)). 
Dependent claims 8, 14 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (causing the processor to perform the step of displaying is recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment) or providing significantly more limitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628


/OMAR ZEROUAL/Examiner, Art Unit 3628